Name: Commission Regulation (EEC) No 3114/83 of 4 November 1983 amending Regulation (EEC) No 586/77 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: means of agricultural production;  foodstuff;  tariff policy;  EU finance;  animal product
 Date Published: nan

 No L 303/ 16 Official Journal of the European Communities 5. 11 . 83 COMMISSION REGULATION (EEC) No 3114/83 of 4 November 1983 amending Regulation (EEC) No 586/77 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (g) Separated hindquarters", for the purpose of subheadings 02.01 A II a) 3 and 02.01 A II b) 3 : the rear part of the half-carcase comprising all the bones and the thigh and sirloin including the fillet, with a minimum of three whole or cut ribs with or without the shank and with or without the thin flank' ; (b) Dutch version : ' f) achterspan" bedoeld bij de onderverde ­ lingen 02.01 A II a) 3 en 02.01 A II b) 3 : het achterste deel van het hele geslachte dier dat alle beenderen , alsmede de stompen, de dikke en de dunne lendenen en de haas omvat, met ten minste drie paar ribben of delen van ribben, met of zonder schenkel en met of zonder vang ; g) achtervoet" bedoeld bij de onderverdelingen 02.01 A II a) 3 en 02.01 A II b) 3 : het achterste deel van het halve geslachte dier dat alle beenderen , alsmede de stomp, de dikke en de dunne lendenen en de haas omvat, met ten minste drie ribben of delen van ribben met of zonder schenkel en met of zonder vang' ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 10 (5) thereof, Whereas Article 9 of Commission Regulation (EEC) No 586/77 (2), as last amended by Regulation (EEC) No 882/79 (3), specifies the presentations of products for which a levy is payable ; whereas experience has shown that the English, Dutch and Danish versions of the definitions of hindquarters are incomplete ; whereas it is necessary to adjust the said versions of the definitions in question and to make a consequent adjustment, by way of an amendment to Article 14 of the said Regulation to the corresponding Additional Notes in the Common Customs Tariff Annex to Regu ­ lation (EEC) No 950/68 (4), as last amended by Regula ­ tion (EEC) No 604/83 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 586/77 is hereby amended as follows : 1 . In Article 9 ( 1 ), points (f) and (g) are replaced by the following : (a) English version : '(f) "Unseparated hindquarters", for the purpose of subheadings 02.01 A II a) 3 and 02.01 A II b) 3 : the rear part of the carcase compri ­ sing all the bones and the thigh and sirloin, including the fillet, with a minimum of three pairs of whole or cut ribs with or without the shanks and with or without the thin flank ; (c) Danish version : f) som bagfjerdinger, sammenhÃ ¦ngende" (pos . 02.01 A II a) 3 og 02.01 A II b) 3) bagkroppen med samtlige knogler, begge kÃ ¸ller, mÃ ¸rbrad, tyksteg, tyndsteg og hÃ ¸jreb med mindst 3 hele eller delvis afskÃ ¥rne ribbenspar, ogsÃ ¥ uden skank og slag ; g) som bagfjerdinger, adskilte" (pos. 02.01 A II a) 3 og 02.01 A II b) 3) den bageste del af den halve krop med samtlige knogler, kÃ ¸lle, mÃ ¸rbrad, tyksteg, tyndsteg og hÃ ¸jreb med mindst 3 hele eller delvis afskÃ ¥rne ribben , ogsÃ ¥ uden skank og slag'. 2 . In Article 14 ( 1 ) (A), points (f) and (g) are replaced by the following : (a) English version : '(f) "Unseparated hindquarters", for the purpose of subheadings A II a) 3 and A II b) 3 : the rear part of the carcase comprising all the bones and the thigh and sirloin including the fillet, with a minimum of three pairs of whole or cut ribs with or without the shanks and with or without the thin flank ; (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 0 OJ No L 75, 23 . 3 . 1977, p. 10 . M OJ No L 111 , 4. 5 . 1979 , p. 14. (4) OJ No L 172, 22. 7 . 1968 , p . 1 . O OJ No L 72, 18 . 3 . 1983 , p . 3 . 5 . 11 . 83 Official Journal of the European Communities No L 303/ 17 (c) Danish version :(g) Separated hindquarters", for the purpose of subheadings A II a) 3 and A II b) 3 : the rear part of the half-carcase comprising all the bones and ihe thigh and sirloin inclu ­ ding the fillet, with a minimum of three whole or cut ribs with or without the shank and with or without the thin flank' ; (b) Dutch version : f) som bagfjerdinger, sammenhÃ ¦ngende" pos . A II a) 3 og A II b) 3) betragtes bagkroppen med samtlige knogler, begge kÃ ¸ller, mÃ ¸rbrad, tyksteg, tyndsteg og hÃ ¸jreb med mindst 3 hele eller delvis afskÃ ¥rne ribbens ­ par, ogsÃ ¥ uden skank og slag ; g) som bagfjerdinger, adskilte" (pos . A II a) 3 og A II b) 3) betragtes den bageste del af den halve krop med samtlige knogler, kÃ ¸lle, mÃ ¸rbrad, tyksteg, tyndsteg og hÃ ¸jreb med mindst 3 hele eller delvis afskÃ ¥rne ribben , ogsÃ ¥ uden skank og slag'. ' f) achterspan" bedoeld bij de onderverde ­ lingen A II a) 3 en A II b) 3 : het achterste deel van het hele geslachte dier dat alle beenderen , alsmede de stompen, de dikke en de dunne lendenen en de haas omvat, met ten minste drie paar ribben of delen van ribben , met of zonder schenkel en met of zonder vang ; g) achtervoet" bedoeld bij de onderverdelingen A II a) 3 en A II b) 3 : het achterste deel van het halve geslachte dier dat alle beenderen, alsmede de stomp, de dikke en de dunne lendenen en de haas omvat, met ten minste drie ribben of delen van ribben , met of zonder schenkel en met of zonder vang' ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1983 . For the Commission Poul DALSAGER Member of the' Commission